Title: To Benjamin Franklin from Jean-Jacques de Barrett, [before 21 May 1781]
From: Barrett, Jean-Jacques de
To: Franklin, Benjamin


VERITE∴ UNION∴ FORCE∴T∴ C∴ F∴
[before May 21, 1781]
L∴ R∴ L∴ des Neuf Soeurs, Est convoquée pour le Lundi 21 du 3e. mois D∴ L∴ D∴ L∴ V∴ L∴ 5781. à 10 heures précises du matin.
Il y aura Election des officiers et banquet. &c.
Vous êtes priés d’y venir augmenter les douceurs de l’union fraternelle.
Je suis par les N∴ C∴ D∴ V∴ M∴ V∴ T∴ H∴ & affectionné Frere
DE BARRETT 3e.S.
Secrétaire D∴ L∴ R∴ L∴ Des Neuf-Soeurs.

L’adresse ordinaire de la Loge est à M. DE LA DIXMERIE, Maison de M. Valleyre, Imprimeur-Libraire, rue de la vieille Bouclerie.

  
Addressed: A Monsieur / Monsieur Le Docteur / franklin / ./. A Passy / N∴ S∴
